                     IN THE UNITED STATES DISTRICT COURT
                                                                                   FEB I 4 2019
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                              CLERK,U^. DISTRICT COURT
                                     Richmond Division                             RICHMOND. VA


MARVIN BELLAMY,

       Plaintiff,

V.                                                               Civil Action No.3:18CV137

KEITH DAVIS,c/aA,

       Defendants.


                                 MEMORANDUM ORDER
                        (Granting Motion for an Extension of Time)

       Plaintiff has moved for an extension oftime to file a motion for summaryjudgment. Upon

good cause shown, see Fed. R. Civ. P. 6(b)(1)(A), the Motion for an Extension of Time (ECF

No.24) is GRANTED to the extent that Plaintiff shall file any motion for summary judgment

within thirty(30)days ofthe date of entry hereof.

       The Clerk is DIRECTED to send a copy of this Memorandum Order to Plaintiff and

counsel of record.


       It is so ORDERED.



                                                                          /s/ I
                                                         Roderick C. Young
Date: February/^,2019                                    United States Magistfi
Richmond, Virginia
